                                                                                                                                         Page I of I ,__
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                        UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                            JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November l, 1987)
                                            v.

                                Manuel Torres-Barreto                            Case Number: 2:19-mj-10651

                                                                                 Federal Defenders
                                                                                 Defendant•s Attorney


REGISTRATION NO. 88968298
THE DEFENDANT:
                                                                                                        FILED
 IZI pleaded guilty to count(s) _
                                I of Complaint
                                  _ ____::...._ _ _ _ _ _ _ _ _ _+----+----'~-----.........- - - - - - - -
 •    was found guilty to count( s)
      after a plea of not guilty.                                                                 CLERK   us UiSlrliCT COlJ
                                                                                              0.UTHeF1N QIS l l3IClT OF. CALI
      Accordingly, the defendant is adjudged guilty of such count(s), wh·                      mvolve the 101. owm                         ):

Title & Section                        Nature of Offense                                                          Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s)
                                           -------------------
 •    Count(s)
                            -----------------
                                              dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                        /
                                    ' ; (TIME SERVED                        • ________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, September 13, 2019
                                                                         Date of Imposition of Sentence
                        l

                        \,t-\

                                                                         ~~~
               •.   \
                \
Recei ved 1 \\J,.
             -  -------
             DUS M
                                                                         HOORABLE RUTHB       EZMoNTENE
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                        2:19-mj-10651
